DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
	The following is an Examiner’s statement of reasons for allowance:
	Per independent claim 1, the primary reason for allowance is that in the previously cited reference Suishu et al. [US 20050055523 A1] (hereinafter “Suishu”), the primary storage system 100A has been mapped to the claimed memory device.  However, Suishu’s primary storage system 100A does not include the claimed backup storage area of the claimed plurality of logical storage areas.
	Per independent claim 13, the primary reason for allowance is the inclusion of previously indicated allowable subject matter of claim 16.  See the Office action mailed 8 November 2021, section titled “Allowable Subject Matter” for a statement of reasons for allowance.
	Per independent claim 20, the primary reason for allowance is that in the previously cited reference Suishu the primary storage system 100A has been mapped to the claimed memory device.  However, Suishu’s primary storage system 100A does not include the claimed backup storage area.
	Per independent claim 21, the previously cited prior art references fail to teach or sufficiently suggest: a second external controlled by a controller for performing a memory operation on a first area of a plurality of logical storage areas, and performing a mirroring operation corresponding to the memory operation on the first area in a second .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shawn Gu whose telephone number is (571) 272-0703. The examiner can normally be reached on 9am-5pm, Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Tim Vo can be reached on 571-272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217- 9197 (toll-free).
/SHAWN X GU/
Primary Examiner


17 February 2022